Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
	Applicant’s arguments, see p 1-2, filed February 5, 2022, with respect to the restriction have been fully considered and are persuasive.  The restriction has been withdrawn. 
	Claims 1-33 are pending and will be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserstrom et al. (WO2011070441; June 2011) in view of Jiang et al. (Bioinformatics, 2012, 28(22):2883-2890). 
With regard to claim 1, Wasserstrom teaches a method comprising: 
digesting a deoxyribonucleic acid (DNA) sample with a methylation-dependent endonuclease; amplifying a plurality of loci of the digested DNA sample using a multiplex polymerase chain reaction (PCR) to produce a plurality of amplicons, at least one of the plurality of loci being a positive control locus that does not contain a restriction site for the methylation- dependent endonuclease (p 9, 14, 38-41, where the methylation sensitive PCR method is 
With regard to claim 4, Wasserstrom teaches a method of claim 1, wherein the multiplex PCR uses unlabeled primers (p 30 where multiplex PCR is described).  
With regard to claim 5, Wasserstrom teaches a method of claim 1, further comprising removing amplicons having a length that is outside a predetermined range prior to sequencing the plurality of amplicons (p 30 where multiplex PCR is described).   
With regard to claim 6, Wasserstrom teaches a method of claim 5, wherein the predetermined range is about 50 base pairs to about 500 base pairs (Table 1, where the size range is between 66 and 149 bp).  
With regard to claim 10, Wasserstrom teaches a method of claim 9, wherein the additional amplicons contain short tandem repeats that are used to allelotype the DNA sample (p 3-4 where the short tandem repeat loci are described).  
With regard to claim 11, Wasserstrom teaches a method of claim 9, wherein the additional amplicons contain single nucleotide polymorphisms that are used to allelotype the DNA sample (p 3-4 where the short tandem repeat loci are described; see Example 7).  
With regard to claim 12, Wasserstrom teaches a method of claim 1, wherein at least one of the plurality of loci is a negative control locus that is substantially digested by the methylation-dependent endonuclease irrespective of the trait associated with the DNA sample (Example 7, where a negative control is included).  
With regard to claim 13, Wasserstrom teaches a method of claim 12, wherein the negative control locus is a 94 base pair amplicon located on chromosome 7 between SEQ ID NO: 17 and SEQ ID NO: 18 (Table 1 of Figure 7).

With regard to claim 15, Wasserstrom teaches a method of claim 1, wherein the methylation-dependent endonuclease is Hhal (Example 7, where HhaI is used).  
With regard to claim 16-17, Wasserstrom teaches a method of claim 1, wherein the plurality of loci comprise one or more of: a 66 base pair amplicon located on chromosome 12 between SEQ ID NO: 1 and SEQ ID NO: 2 (see primers in Table 1 of Figure 7),
SEQ ID NO:1
Qy          1 GCAGCAGGCCGCGGAGAAG 19
              |||||||||||||||||||
Db          1 GCAGCAGGCCGCGGAGAAG 19
 
SEQ ID NO:2
Qy          1 AGCAGCTGTGCCGGGCCAG 19
              |||||||||||||||||||
Db          1 AGCAGCTGTGCCGGGCCAG 19

a 70 base pair amplicon located on chromosome 3 between SEQ ID NO: 3 and SEQ ID NO: 4 (see primers in Table 1 of Figure 7), 

SEQ ID NO:3
Qy          1 CAGCAACAGCACCCAGCTTG 20
              ||||||||||||||||||||
Db          1 CAGCAACAGCACCCAGCTTG 20

SEQ ID NO:4
Qy          1 CACAGGCTCAGTCGCGGATC 20
              ||||||||||||||||||||
Db          1 CACAGGCTCAGTCGCGGATC 20


SEQ ID NO:5
Qy          1 AGGAAACCTCAGTAGCAAAATTG 23
              |||||||||||||||||||||||
Db          1 AGGAAACCTCAGTAGCAAAATTG 23

SEQ ID NO:6
Qy          1 GCGAGACTTTAGGTGTGCATC 21
              |||||||||||||||||||||
Db          1 GCGAGACTTTAGGTGTGCATC 21

a 75 base pair amplicon located on chromosome 22 between SEQ ID NO: 7 and SEQ ID NO: 8 (see primers in Table 1 of Figure 7), 
SEQ ID NO:7
Qy          1 CGTAGGCTGCGGTGAGCTC 19
              |||||||||||||||||||
Db          1 CGTAGGCTGCGGTGAGCTC 19

SEQ ID NO:8
Qy          1 GATCCATGCCCGCTGGGATG 20
              ||||||||||||||||||||
Db          1 GATCCATGCCCGCTGGGATG 20

an 80 base pair amplicon located on chromosome 1 between SEQ ID NO: 9 and SEQ ID NO: 10 (see primers in Table 1 of Figure 7),
SEQ ID NO:9
Qy          1 CAGCCTAGACGTCAAGTTACAG 22
              ||||||||||||||||||||||
Db          1 CAGCCTAGACGTCAAGTTACAG 22

SEQ ID NO:10

              ||||||||||||||||||||
Db          1 ACGACCTCCGGATCCAACTG 20

an 89 base pair amplicon located on chromosome 19 between SEQ ID NO: 11 and SEQ ID NO: 12 (see primers in Table 1 of Figure 7), 
SEQ ID NO:11
Qy          1 GTGCATGGTGTCTGGTACTTC 21
              |||||||||||||||||||||
Db          1 GTGCATGGTGTCTGGTACTTC 21

SEQ ID NO:12
Qy          1 GAAGCTCTCGTGGACTACTTG 21
              |||||||||||||||||||||
Db          1 GAAGCTCTCGTGGACTACTTG 21

a 100 base pair amplicon located on chromosome 19 between SEQ ID NO: 13 and SEQ ID NO: 14 (see primers in Table 1 of Figure 7).  
SEQ ID NO:13
Qy          1 CAGCCTGCTCTTCACTGCAG 20
              ||||||||||||||||||||
Db          1 CAGCCTGCTCTTCACTGCAG 20
SEQ ID NO:14
Qy          1 AGAGGCCGATGAAGCCGTAG 20
              ||||||||||||||||||||
Db          1 AGAGGCCGATGAAGCCGTAG 20

and a 130 base pair amplicon located on chromosome 19 between SEQ ID NO: 15 and SEQ ID NO: 16 (see primers in Table 1 of Figure 7).
SEQ ID NO:15
Qy          1 AAGGGCAGAGTTCCGCTGTC 20
              ||||||||||||||||||||
Db          1 AAGGGCAGAGTTCCGCTGTC 20

SEQ ID NO:16

              ||||||||||||||||||||
Db          1 CGGATGCAGGAGGATCCTAG 20

With regard to claim 18, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a tissue source from which the DNA sample was derived (Example 4, where tissue source is identified).  
With regard to claim 19, Wasserstrom teaches a method of claim 18, wherein identifying the tissue source from which the DNA sample was derived comprises determining whether the tissue source is blood, skin, saliva, or semen (Example 7, where semen is tested).  
With regard to claim 20, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a cell type from which the DNA sample was derived (Example 4, where tissue source is identified).  
With regard to claim 21, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying an age of an organism from which the DNA sample was derived (Example 4, where tissue source is identified).  
With regard to claim 22, Wasserstrom teaches a method of claim I, wherein identifying the trait associated with the DNA sample comprises identifying a disease state or risk of disease of an organism from which the DNA sample was derived (?).  
With regard to claim 23, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a response to environmental signals of an organism from which the DNA sample was derived (?).  
With regard to claim 24, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a body mass index or an obesity state of an organism from which the DNA sample was derived (?).  

With regard to claim 26, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a physical characteristic of an organism from which the DNA sample was derived (Example 4-6, where samples are characterized for multiple different features).  
With regard to claim 27, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying a drug response of an organism from which the DNA sample was derived (Example 4-6, where samples are characterized for multiple different features).  
With regard to claim 28, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying an epigenetic inheritance of an organism from which the DNA sample was derived (Example 4-6, where samples are characterized for multiple different features).  
With regard to claim 29, Wasserstrom teaches a method of claim 1, wherein identifying the trait associated with the DNA sample comprises identifying whether the DNA sample was synthesized in vitro (Example 4-6, where samples are characterized for multiple different features).  
Regarding claims 1-33 while Wasserstrom teaches a method of detection and digestion and while Wasserstrom teaches sequencing, Wasserstrom does not teach the steps of sequencing and counting.

determining a sequence count for each of the plurality of loci by comparing each of the plurality of sequence reads to a plurality of reference sequences, each of the plurality of reference sequences being associated with one of the plurality of loci (Abstract; Figure 2 legend where sequenced reads are aligned to a reference sequence and sequence counts are determined); 
normalizing the sequence count for each of the plurality of loci to the sequence count of the positive control locus; and identifying a trait associated with the DNA sample by applying a classification algorithm to the normalized sequence counts (Abstract; Figure 2 legend where sequenced reads are aligned to a reference sequence and sequence counts are determined).  
With regard to claim 2, Jiang teaches a method of claim 1, wherein comparing each of the plurality of sequence reads to the plurality of reference sequences comprises determining whether each of the plurality of sequence reads sufficiently aligns with any of the plurality of reference sequences (Abstract; Figure 2 legend where sequenced reads are aligned to a reference sequence).  
With regard to claim 3, Jiang teaches a method of claim 1, wherein comparing each of the plurality of sequence reads to the plurality of reference sequences comprises determining whether each of the plurality of sequence reads exactly matches any of the plurality of reference sequences (Abstract; Figure 2 legend where sequenced reads are aligned to a reference sequence).  
With regard to claim 9, Wasserstrom teaches a method of claim 1, further comprising: labeling each of the plurality of amplicons with a unique nucleotide index; mixing the plurality 
With regard to claim 30, Jiang teaches one or more non-transitory, computer-readable media comprising a plurality of instructions that, when executed by one or more processors, causes the one or more processors to: determine a sequence count for each of a plurality of loci of a digested deoxyribonucleic acid (DNA) sample by comparing each of a plurality of sequence reads to a plurality of reference sequences, the plurality of sequence reads resulting from massively parallel sequencing (MPS) of amplification products of a multiplex polymerase chain reaction (PCR) applied to the plurality of loci, wherein (i) the DNA sample has been digested with a methylation-dependent endonuclease, (ii) at least one of the plurality of loci is a positive control locus that does not contain a restriction site for the methylation-dependent endonuclease, and (iii) each of the plurality of reference sequences is associated with one of the plurality of loci; normalize the sequence count for each of the plurality of loci to the sequence count of the positive control locus; and apply a classification algorithm to the normalized sequence counts to identify a trait associated with the DNA sample (p 2886-2888 where computational analysis achieves the techniques within the method; see Figure 2 legend for guidance).  
With regard to claim 31, Jiang teaches one or more non-transitory, computer-readable media of claim 30, wherein the plurality of instructions, when executed by one or more processors, causes the one or more processors to determine whether each of the plurality of sequence reads sufficiently aligns with any of the plurality of reference sequences to determine 
With regard to claim 32, Jiang teaches one or more non-transitory, computer-readable media of claim 30, wherein the plurality of instructions, when executed by one or more processors, causes the one or more processors to determine whether each of the plurality of sequence reads exactly matches any of the plurality of reference sequences to determine the sequence count for each of the plurality of loci (p 2886-2888 where computational analysis achieves the techniques within the method; see Figure 2 legend for guidance).  
With regard to claim 33, Jiang teaches one or more non-transitory, computer-readable media of claim 30, wherein the plurality of instructions, when executed by one or more processors, causes the one or more processors to compute un-weighted Euclidean distances of normalized sequence counts between the DNA sample and a plurality of reference samples associated with different traits as part of the classification algorithm (p 2886-2888 where computational analysis achieves the techniques within the method; see Figure 2 legend for guidance).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wasserstrom to include steps of massively parallel sequencing and analysis as taught by Jiang to arrive at the claimed invention with a reasonable expectation for success. Jiang teaches “we implement a statistical mixture model, named FetalQuant, which utilizes the maximum likelihood to estimate the fractional fetal DNA concentration directly from targeted MPS of DNA in maternal plasma. This method allows the improved deduction of the fractional fetal DNA concentration, obviating the need of genotype information without loss of accuracy. Furthermore, by using Bayes’ rule, this method can distinguish the informative single-nucleotide polymorphism loci where the mother is homozygous and the fetus is heterozygous. We believe that FetalQuant can help expand the spectrum of diagnostic applications using MPS on DNA in maternal plasma”.  While Jiang is focused on using massively parallel sequencing to answer a different question than the focus of Wasserstrom, Jiang teaches the power of the application of specific computational analysis to the results of massively parallel sequencing.  Therefore, one of .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserstrom et al. (WO2011070441; June 2011) in view of Jiang et al. (Bioinformatics, 2012, 28(22):2883-2890) as applied to claims 1-6 and 9-33 above, and further in view of Jia et al. (Nature Genetics, 2013, 45(8):957-963).
With regard to claim 7, Jia teaches a method of claim 1, wherein applying the classification algorithm comprises applying a k-Nearest Neighbor (k-NN) algorithm (p 959 col. 1 and p 962 “genotyping” heading, where nearest neighbor algorithm is used).  
With regard to claim 8, Jia teaches a method of claim 7, wherein applying the k-NN algorithm comprises computing un-weighted Euclidean distances of normalized sequence counts between the DNA sample and a plurality of reference samples associated with different traits (p 959 col. 1 and p 962 “genotyping” heading, where nearest neighbor algorithm is used).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wasserstrom and Jiang to include the nearest neighbor algorithm of Jia to arrive at the claimed invention with a reasonable expectation for success.  Each of Wasserstrom, Jiang and Jia are focused on analysis of very different questions but each share a focus on analysis of sequence based results and a focus on improving accuracy of sequence reads and the interpretation of results with confidence.  Jia teaches adopted the k-nearest neighbor algorithm to perform the imputation for filling the missing genotypes of each genome16, which reduced the missing genotypes from 70.7% to 3.0%. According to four sets of high-coverage sequencing data, the accuracy of the imputed genotype data reached 99% 

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM